FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-11 in the reply filed on June 5, 2020 is acknowledged.  Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Arguments Concerning the Prior Art of Hawkes et al. 
Applicant’s arguments, see pages 7 and 8, filed November 18, 2020, with respect to claim 1 concerning Hawkes et al. (U.S. Patent No. 8,915,363) have been fully considered and are persuasive.  Thus, the 35 U.S.C. § 102(a)(1) rejection has been withdrawn. 

Response to Arguments with respect to Armstrong in view of Aguirre
Applicant's arguments filed November 18, 2020 with respect to Armstrong et al. (U.S. Publication No. 2016/0009439) in view of Aguirre (U.S. Patent No. 10,472,122) have been fully considered but they are not persuasive.
Applicant argues that:
The first reason Applicant disagrees with the Office’s motivation-to combine position is that the Office’s conclusion appears to be based on a misunderstanding of basic mechanical male-female mating relationships. Aguirre’s bottom flaps 46 and 50 include bottom flap cutouts 94 and 96 to create bottom slots 222, i.e., a space into which tabs on the top of another container—such as locking tabs 140 and 144, or perhaps tabs akin to Armstrong’s stacking tabs 1372—may be disposed. In other words, Applicant submits, cutouts 94 and 96 define in-part bottom slots 222, i.e., a bottom female space, whereas Aguirre’s tabs 140 and 144, or Armstrong’s tabs 1372, may be considered top male features that may be mated with the female space. Thus, the Office has alleged modification to a top male feature with structures that define a bottom female space, and justified this modification only with the fact of the existence of the bottom female space in Aguirre. In other words, Applicant submits that the Office has failed to support its conclusion. Applicant reminds the Office that “[t]he burden is on the Office to establish any prima facie case of unpatentability (see, e.g., MPEP § 2103), thus the reasoning behind any rejection must be clearly articulated.” MPEP § 707.07(d). Should the Office maintain its position, Applicant respectfully requests that the Office specifically explain how any modification whatsoever to Armstrong’s top stacking tabs 1372—let alone with Aguirre’s bottom cutouts 94 and 96—would result in changing anything about the bottom Armstrong’s container 1400—let alone define slots at the bottom thereof.

The Examiner would respond that:
The Examiner would first note that Armstrong appears to disclose contoured portions in the first standoff (1372) as shown below:

    PNG
    media_image1.png
    307
    842
    media_image1.png
    Greyscale

	In which said indented slots (i.e. contours on the periphery) are well known in order to allow the tab (i.e. standoff) to engage with another tab in a male/female fashion as disclosed by the Applicant.  However, such is not specifically disclosed in Armstrong, thus the reference of Aguirre is relied upon in order to provide an explicit disclosure of the claimed contoured periphery.
	As correctly denoted by the Applicant, Aguirre’s bottom flaps 46 and 50 include bottom flap cutouts 94 and 96 to create bottom slots 222, i.e., a space into which tabs on the top of another container—such as locking tabs 140 and 144, or perhaps tabs akin to Armstrong’s stacking tabs 1372—may be disposed.  The contoured portion that creates cutouts 94 and 96, must be locked together by another contoured portion of a locking tab just as the Applicant has described and is specifically shown by Aguirre himself in tabs 140 and 144.

    PNG
    media_image2.png
    545
    245
    media_image2.png
    Greyscale


As denoted in the previous Office Action (filed July 21, 2020; page 4), the contoured portions (94 and 96) are provided in order to receive locking tabs of an adjacent container.  Because of this, one of ordinary skill would know to place contoured portions in the tabs (1372) of Armstrong in order to mate with the locking slots provided by the contoured portions of the slots of an adjacent container.  As such, proper motivation is provided in order to create contoured portions in the tabs (1372) of 

The Applicant also argues that:
Relatedly, the second reason Applicant disagrees with the Office’s motivation-to combine position is that modifying a top male feature, such as Armstrong’s tabs 1372, with contours that define a bottom female space would not improve the design of Armstrong’s container 1400. Rather, Applicant submits that removing material from tabs 1372 would weaken them, thus inhibiting their function of withstanding forces associated with stacking Armstrong’s containers 1400. That is, the Office’s proposed modification would render tabs 1372 unsatisfactory for their intended use.

The Examiner would respond that:
As noted above, it appears as though the tabs (1372) of Armstrong are provided with contours, but such is not specifically disclosed.  As noted above as well, slots produced by contours (94 & 96) of Aguirre are created in order to mate and interlock with tabs of adjoining containers.  Thus, one of ordinary skill would provide contours in the tabs (1372) of Armstrong in order to properly interlock with the slots of an adjoining container, in which Aguirre provides an example of contours in tabs (140 & 144) in Figure 2.  As such, adding contours in tabs (1372) of Armstrong would improve the design, as it would allow the tabs (1372) to properly interlock with the slots of an adjoining container.  Thus, this response is also not persuasive.

The Applicant further argues that:
The third reason Applicant disagrees with the Office’s motivation-to-combine position is because the purported structural advantage the Office has identified of “defining] slots in the container tray in order to receive locking tabs of an adjacent container as exemplified by Aguirre,”  Office Action at 4, is an advantage that Armstrong already possesses. That is, Armstrong includes slots in container 1400 that receive stacking tabs of an adjacent container. 
Applicant submits that, under Tessler and Boger, one having ordinary skill in the art would not have been motivated to modify Armstrong with Aguirre because Armstrong’s container already includes, to use the Office’s words, “slots in the container tray in order to receive locking tabs of an adjacent container.” 

The Examiner would respond that:
The Examiner stated that, “Because of this, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the standouts of Armstrong with first and second contours each in order to define slots in the container tray in order to receive locking tabs of an adjacent container…” (page 4 of the Office Action filed on July 21, 2020).
For clarification of said statement directly supra, when the contour is created in the tab (1372) of Armstrong, such is done by removing material which creates an opening that allows said tab to interlock with a corresponding portion of an adjacent container.  That opening in said tab (1372) is in essence a slot.  The slot in the tab (1372) of Armstrong will effectively receive material from an adjacent container in order in order to create slots in the tabs themselves (and subsequently in the container tray when erected) in order to receive the other material from the adjacent container to make the proper interlocking connection; and not to re-create the slots on the bottom of the container.  As such, the combination is not provided in order to create duplicative slots in the container of Armstrong, but in order to produce contours in the tabs of Armstrong in order to create slots in said tabs to properly connect the tabs (1372) with the slots of an adjacent container.  Therefore, Armstrong in view of Aguirre is properly combined, and meets the limitations of said claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (U.S. Publication No. 2016/0009439) in view of Aguirre (U.S. Patent No. 10,472,122).
Regarding claims 2-4, Armstrong discloses a tray capable of being used in a sterilization procedure (i.e. sterilization tray), comprising:
A flexible vapor-permeable (paragraph 22) sheet (Figure 13); and
A cutout disposed through the sheet, the cutout defining an outer periphery of a first standoff (1372) that is foldable away from the sheet as shown in Figures 13 & 14 (paragraphs 58 and 61).
While Armstrong discloses a first score line disposed upon the sheet and extending between two edges of the first standoff (concerning claim 3; paragraphs 58 and 55), and a second standoff constituted by there being four standoffs (1372) shown in Figure 13; the reference does not appear to disclose that the standoffs comprise a first and/or second contoured portion in the standoff.  Aguirre discloses a tray container analogous to Armstrong, as each container is comprised of a blank (abstract), wherein the container of Aguirre also includes first and second standoffs (46 & 50).  The reference continues to disclose that said standoffs (46 & 50) are provided each with first (94) and second (96) contoured portions as shown in Figure 1.  The contoured portions are provided in order to define bottom slots in the container tray in order to receive locking tabs of an adjacent container (column 4, lines 35-50).  Because of this, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the standouts of Armstrong with first and second contours each in order to define slots in the container tray in order to receive locking tabs of an adjacent container as exemplified by Aguirre.

Concerning claims 5 & 6, Armstrong does not appear to disclose a third standoff with a locking tab on a free end of the third standoff, and a positioning tab disposed on the other end of the third standoff.  Nonetheless, Aguirre further discloses third standoffs (38, 42, 54 & 58) with a locking tab (74) on a free end of the third standoff, and a positioning tab (76) disposed on the other end of the third standoff as shown in Figure 1.  The reference discloses that the locking (74) and positioning tabs (76) on the third standoffs (38, 42, 54 & 58) aid to properly align the container and lock said walls of the container in place during construction (column 4, lines 22-35; column 7, lines 25-41).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the container of Armstrong with a third standoff including a locking tab on a free end of the third standoff, and a positioning tab disposed on the other end of the third standoff in order to aid in properly aligning the container and lock said walls of the container in place during construction as exemplified by Aguirre.

With respect to claim 7, Armstrong discloses that the tray also comprises a top portion (1320), a side portion (1318, 1340, 1314 and 1336), a bottom portion (1316), a second score line (1328), and a third score line (126), the second score line (1328) distinguishing the top portion (1320) from the side portion (1318) as set forth in paragraph 59); and the third score line (126) distinguishing the bottom portion (1316) from the side portion (1318) as set forth in paragraph 58 (Figure 13).

Concerning claim 8, Armstrong discloses that the top portion further includes a slit (1388).  Armstrong does not disclose that the third standoff is disposed through the slit such that the locking tab engages the top portion however.  Nonetheless, Aguirre further discloses that a top portion (20) further includes a slit (101), and the third standoff (42) is disposed through the slit such that the locking tab (74) engages the top portion (column 7, lines 25-41).  As noted above, the third standoff with locking tab is provided in order to aid in properly aligning the container and lock said walls of the container in place during construction (column 4, lines 22-35; column 7, lines 25-41).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the tray of Armstrong such that a third standoff is disposed through the slit such that the locking tab engages the top portion in order to aid in properly aligning the container and lock said walls of the container in place during construction as exemplified by Aguirre.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/            Primary Examiner, Art Unit 1799